DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/07/2022 has been entered. Claim(s) 1-8, 21-32 is/are pending in the application. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over RU2610657 in view of Thomas et al. (US20160108508A1)
Regarding claims 21-25 and 27-32, RU '657 discloses a Ti alloy with a chemical composition that substantially overlaps with the instantly claimed chemical composition; see the comparative table below (all values in wt%).
Element
RU '657
Claims 21, 28
Claims 24, 32
Claim 25
V
5.0-10.0
5.7-8
6.8-7.8
7.3
Al
1.0-6.0
0.5-1.75
0.9-1.5
1.2
Fe
0.3-3.5
0.25-1.5
0.5-1.1
0.8
O
0.01-0.20
0.1-0.2
0.12-0.19
0.16
Si
0.01-0.10
≤0.15
≤0.12
0.05
C
0.005-0.100
≤0.1
≤0.1
≤0.1
N
0.005-0.050
≤0.03
≤0.03
≤0.03


As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the limitation of the alloy comprising inevitable impurities, RU’657 is silent regarding if the Ti alloy contains impurities. However, Thomas teaches a Ti-V-Al based alloy (abstract), and teaches that the alloy may include incidental impurities in a range of up to 0.5% [0029]. Therefore, one of ordinary skill in the art would have expected impurities in the similar alloy of RU’657 and would further have been motivated to limit the impurities to a range of 0.5% or less for the purpose of forming a purer product with fewer impurities which can have deleterious effects on mechanical properties in alloys. 
RU '657 is silent regarding the 0.2% yield strength, ultimate tensile strength, percent elongation to failure, percent reduction in area, and impact energy.  However, per MPEP 2112.01(I): "[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  'When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)."  The product of RU '657 (the prior art product) may be selected to be substantially identical in chemical composition.  Therefore, a prima facie case of obviousness has been shown against claims 21-25 and 27-32.
Regarding Claim 26, RU '657 discloses a Ti alloy with a chemical composition that substantially overlaps with the instantly claimed chemical composition; see the comparative table below (all values in wt%), but does not expressly disclose the C and N contents being at impurity level.

Element
RU '657
Claim 26
V
5.0-10.0
7.2
Al
1.0-6.0
1.2
Fe
0.3-3.5
0.8
O
0.01-0.20
0.15
Si
0.01-0.10
0.05
C
0.005-0.100
impurity
N
0.005-0.050
impurity


Further, Thomas specifically teaches N and C can be maintained in impurities [0029]

	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over RU 2610657 in view of Thomas et al. (US20160108508A1) and further in view of Lampman in "Wrought Titanium and Titanium Alloys" (1990).
RU '657 discloses a Ti alloy with a chemical composition that substantially overlaps with the instantly claimed chemical composition; see the comparative table below (all values in wt%), but does not expressly disclose the C and N contents being at impurity level.

Element
RU '657
Claim 26
V
5.0-10.0
7.2
Al
1.0-6.0
1.2
Fe
0.3-3.5
0.8
O
0.01-0.20
0.15
Si
0.01-0.10
0.05
C
0.005-0.100
impurity
N
0.005-0.050
impurity


However, Lampman shows in Tables 5(a), 5(b), and 5(c) that the impurity limits of N and C for Ti alloys are generally below 0.05 wt% for N and 0.1 wt% for C.  The levels of C and N of RU '657 substantially lie within this general range.  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to recognize that the C and N of the alloy of RU '657 may be selected to be at or below impurity-level as impurities are shown in Lampman to affect mechanical properties (pg.594).

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is US3802877 as used in the rejection mailed 06/07/2022, however, the prior art does not teach the amended claimed range of Al; therefore, the claimed invention is considered novel an non-obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738